Case 1:20-cv-11889-MLW Document 109-1 Filed 05/19/21 Page 1 of 3




                    EXHIBIT A
       Case 1:20-cv-11889-MLW Document 109-1 Filed 05/19/21 Page 2 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 Dr. SHIVA AYYADURAI,
               Plaintiff,
        v.
 WILLIAM FRANCIS GALVIN,
 MICHELLE K. TASSINARI,
 DEBRA O’MALLEY,
 AMY COHEN,                                       Case No. 1:20-CV-11889-MLW
 NATIONAL ASSOCIATION OF
 STATE ELECTION DIRECTORS,
 all in their individual capacities, and
 WILLIAM FRANCIS GALVIN,
 in his official capacity as Secretary
 of State for Massachusetts,
                     Defendants.

  DECLARATION OF DEREK TISLER IN SUPPORT OF THE MOTION TO
                    ADMIT PRO HAC VICE

       I, Derek Tisler, declare that:

       1.      I am an attorney at The Brennan Center for Justice at NYU, located at 120

Broadway, Suite 1750, New York, NY 10271.

       2.      I am duly licensed to practice law in the state courts of New York.

       3.      I am a member of the bar in good standing of every jurisdiction where I have been

admitted to practice.

       4.      I have not been the subject of any prior or pending disciplinary proceedings.

       5.      I have not previously had a pro hac vice admission to this court (or other

admission for a limited purpose under this rule) revoked for misconduct.

       6.      I am familiar with the Local Rules of the United States District Court for the

District of Massachusetts.
      Case 1:20-cv-11889-MLW Document 109-1 Filed 05/19/21 Page 3 of 3




      I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

Dated: May 18, 2021                                       /s/ Derek Tisler
                                                            Derek Tisler




                                              -2-
